Exhibit 10.1

QUIDEL CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of April
5, 2007 and entered into by and among QUIDEL CORPORATION, a Delaware corporation
(“Borrower”), the financial institutions listed on the signature pages hereof
(“Lenders”), and BANK OF AMERICA, N.A., a national banking association, as agent
for Lenders (in such capacity, “Agent”), and, for purposes of Section 5 hereof,
each of the Guarantors listed on the signature pages hereof (“Guarantors”), and
is made with reference to that certain Credit Agreement dated as of January 31,
2005, as amended to the date hereof by that certain Limited Waiver of Credit
Agreement dated as of May 10, 2005, as further amended by that certain First
Amendment to Credit Agreement dated as of June 24, 2005, and as further amended
by that certain Second Amendment to Credit Agreement dated as of September 1,
2005 (as so amended, the “Credit Agreement”), by and among Borrower, Lenders and
Agent.  Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement.

RECITALS

WHEREAS, Borrower and Lenders desire to amend the Credit Agreement as set forth
below;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1.              AMENDMENTS TO THE CREDIT AGREEMENT

1.1          Amendments to Article VI: Affirmative Covenants

A.            Section 6.12(a) of the Credit Agreement is hereby amended by
deleting clause (iv) in its entirety and substituting the following therefor:

“(iv) (A) up to an aggregate of $13,400,000 in Restricted Payments made in cash
in the fiscal years ending December 31, 2005 and December 31, 2006 to the extent
allowed by Section 7.6(d)(i), and (B) up to an aggregate of $36,600,000 in
Restricted Payments made in cash in the period beginning on January 1, 2007 and
ending on the Maturity Date to the extent allowed by Section 7.6(d)(ii).”

1.2          Amendment to Article VII: Negative Covenants

Section 7.6 of the Credit Agreement is hereby amended by deleting paragraph (d)
thereof and substituting the following therefor:

“(d) so long as no Default or Event of Default shall have occurred and is
continuing or shall be caused thereby, Borrower may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests
for cash consideration not exceeding (i) $13,400,000 in the aggregate during the
fiscal years ending December 31, 2005 and December 31, 2006, and (ii)
$36,600,000 in the aggregate during the period beginning on January 1, 2007 and
ending on the Maturity Date (exclusive of any amount described in clause (i)
above).”

1


--------------------------------------------------------------------------------


Section 2.              CONDITIONS TO EFFECTIVENESS

Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Third Amendment Effective Date”):

A.            On or before the Third Amendment Effective Date, Borrower shall
deliver to Lenders (or to Agent for Lenders with sufficient originally executed
copies, where appropriate, for each Lender and its counsel) executed copies of
this Amendment executed by Borrower and each Guarantor.

B.            On or before the Third Amendment Effective Date, all corporate and
other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Agent, acting on behalf of Lenders, and its counsel shall be
satisfactory in form and substance to Agent and such counsel, and Agent and such
counsel shall have received all such counterpart originals or certified copies
of such documents as Agent may reasonably request.

Section 3.              BORROWER’S REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Borrower represents and warrants to
each Lender that the following statements are true, correct and complete:

A.            Corporate Power and Authority.  Each Loan Party has all requisite
corporate power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”) and the other
Loan Documents.

B.            Authorization of Agreements.  The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary corporate action on the part of each Loan Party.

C.            No Conflict.  The execution and delivery by each Loan Party of
this Amendment and the performance by such Loan Party of the Amended Agreement
and the other Loan Documents do not and will not (i) violate any provision of
any law or any governmental rule or regulation applicable to such Loan Party or
any of its Subsidiaries, the Certificate or Articles of Incorporation or Bylaws
of such Loan Party or any of its Subsidiaries or any order, judgment or decree
of any court or other agency of government binding on such Loan Party or any of
its Subsidiaries, (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of such Loan Party or any of its Subsidiaries, (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of such
Loan Party or any of its Subsidiaries (other than Liens created under any of the
Loan Documents in favor of Agent on behalf of Lenders), or (iv) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of such Loan Party or any of its Subsidiaries.

D.            Governmental Consents.  The execution and delivery by Borrower and
Guarantors of this Amendment and the performance by Borrower and Guarantors of
the Amended Agreement and the other Loan Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body.

2


--------------------------------------------------------------------------------


E.             Binding Obligation.  This Amendment has been duly executed and
delivered by each Loan Party and this Amendment and the Amended Agreement are
the legally valid and binding obligations of such Loan Party, enforceable
against such Loan Party in accordance with their respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

F.             Incorporation of Representations and Warranties From Credit
Agreement.  The representations and warranties contained in Section 5 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the Third Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.

G.            Absence of Default.  No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Amendment that would constitute a Default or an Event of Default.

Section 4.              MISCELLANEOUS

A.            Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

(i)            On and after the Third Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Amended Agreement.

(ii)           Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

(iii)          The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Agent or any Lender
under, the Credit Agreement or any of the other Loan Documents.

B.            Fees and Expenses. Borrower acknowledges that all costs, fees and
expenses as described in Section 10.4 of the Credit Agreement incurred by Agent
and its counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of Borrower.

C.            Headings.  Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

D.            Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (INCLUDING
WITHOUT LIMITATION SECTION 1646.5 OF THE CIVIL

3


--------------------------------------------------------------------------------


CODE OF THE STATE OF CALIFORNIA), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

E.             Counterparts; Effectiveness.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.  This Amendment (other than the
provisions of Section 1 hereof, the effectiveness of which is governed by
Section 2 hereof) shall become effective upon the execution of a counterpart
hereof by Borrower and Required Lenders and receipt by Borrower and Agent of
written or telephonic notification of such execution and authorization of
delivery thereof.

Section 5.              ACKNOWLEDGEMENT AND CONSENT BY GUARANTORS

Each Guarantor hereby acknowledges that it has read this Amendment and consents
to the terms thereof, and hereby confirms and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of each Guarantor under its
applicable Guaranty and the Collateral Documents shall not be impaired or
affected and the applicable Guaranty and the Collateral Documents are, and shall
continue to be, in full force and effect and is hereby confirmed and ratified in
all respects.  Each Guarantor further agrees that nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Guarantor to any future amendment to the Credit Agreement.

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

BORROWER:

 

QUIDEL CORPORATION

 

By:

/s/ Caren L. Mason

 

 

Title: President/CEO

 

Name:  Caren L. Mason

 

 

 

 

 

GUARANTORS:

 

 

 

PACIFIC BIOTECH, INC.

 

 

 

 

 

By:

/s/ Caren L. Mason

 

 

Title: President

 

Name:  Caren L. Mason

 

 

 

 

 

METRA BIOSYSTEMS, INC.

 

 

 

 

 

By:

/s/ Caren L. Mason

 

 

Title: President

 

Name:  Caren L. Mason

 

 

 

 

 

OSTEO SCIENCES CORPORATION

 

 

 

 

 

By:

/s/ Caren L. Mason

 

 

Title: President

 

Name:  Caren L. Mason

 

 

 

 

 

LITMUS CONCEPTS, INC.

 

 

 

 

 

By:

/s/ Caren L. Mason

 

 

Title: President

 

Name:  Caren L. Mason

 

 

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

/s/ Patrick Loughlin

 

 

Title: Senior Vice President

 

Name:  Patrick Loughlin

 

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

/s/ Patrick Loughlin

 

 

Title: Senior Vice President

 

Name:  Patrick Loughlin

 

[Signature Page to Third Amendment]


--------------------------------------------------------------------------------